DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 5/1/2022with respect to 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant Argues: Claim 1 recites the payment processing and the payment process inside the store and outside the store are respectively shown at S757 and 5771, see the flowcharts. These elements were originally recited in Claim 2, and are incorporated into Claim 1 with some modifications. These elements are now recited "independently performed by a customer's operation in and/or outside the store. The underlines, "by a customer's operation" and in "and/"or outside the store," are newly added to the claim, see element a).
	Examiner’s Response:  The examiner respectively notes that and/or represents an and statement or an or statement.  For example a and b or a or b.  Thus Applicant’s argument is misplaced that both a and b must occur based on the interpretation of the and/or statement.  Thus "by a customer's operation" and in The examiner suggests of clarifying the limitation to clarify that customer’s operation can cover all aspects of applicant’s Table as noted in Applicant’s arguments Page 6 (i.e., in/in, in/out, out/out).  The examiner has interpreted that scanning in and payment in are all that is needed due to the or statement.  
	Applicant Argues: In the office action, it is asserted that Zalewski discloses the management server that performs the payment processing. Applicants respectfully disagrees with the assertion. That is because what Zalewski discloses is merely a system for performing a scanning and tracking products by a shopping cart, not by a user terminal. It is understood that shopping carts and shopping cards might be linked with user terminals. However, even if the user terminal was linked with them, there is no disclosure nor suggestion in Zalewski that user terminals themselves perform product scanning and payment. Even when the shopping card was liked with the user terminal, it would not necessarily mean that the user terminal functions as the trigger to perform the product scanning and/or the payment. In other words, there is no explicitly description with respect to the user terminal working as the trigger. 
Applicant notes that Fig. lE of Zalewski illustrates when the payment service is performed, see Steps 44 and 46. According to the illustration, the payment service is executed at Step 46 after the server receives data indicative of the user leaving the store at Step 44. Namely, it is believed that the payment service of Zalewski automatically starts when the user leaves the store. No description in Zalewski discloses the payment service to be executed at any timing after the user leaves the store. As discussed above, the payment processing of the present  
invention is performed by the customer' operation. Applicant notes that there is a difference between the present invention and Zalewski with respect to what starts the payment process. 
At lines 3-9 of page 6 of the office action, a configuration that would have been obvious from Zalewski's disclosure is explained. Applicant, however, notes that the description does not clearly point out where the corresponding part of "by the terminal of the customer" of Claim 1 is. 
With the amendment of Claim 1, it becomes clearer that the customer can bring the products out of the store without scanning, and scan and make the payment by using its own terminal at any place. Further, as shown in FIG. 9 and paragraphs [0094] and [0095], the payments for the scanned products are selectively performed by customer's operation. Neither Zalewski nor Phillips discloses such an element.
Examiner’s Response:   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes it is the combination of Zalewski in view of Phillips that discloses the concepts of the claimed invention.  The examiner notes as noted in the rejection Zalewiski discloses concepts of  performs payment processing for the product which was brought of the store by the customer being triggered by reading of the product which was brought out of the store being triggered by reading of the product which was brought out of the store by the terminal of the customer after manager server recognizes the customer passes through the [store/area], as Zalewski teaches the aforementioned limitation, more specifically:  the physical shopping cart or shopping basket can have detectors that can identify when specific items are placed therein. Thus, this can be useful when persons other than the primary shopper has selected item from the store shelves. In one embodiment, the user's electronic device, such as a smart phone, wearable device, smart watch, may be paired to the physical shopping cart, to determine when items are placed inside of the physical shopping cart or removed, see col. 12, lines 21-30 and ... Generally speaking, this information can be made part of the label of the product, and can be used to further tracked the product when it is present in the store, or when the product leaves the store by one or more detectors... see col. 12, lines 8-30 and further in col. 18, lines 3-9 - In item 18, the item is added to the shopping list of the user account for the user. Adding the item to the shopping list is simply adding item to the electronic shopping cart of the user. In one embodiment, the item is allowed to remain on the shopping list until the user has decided to leave the store, and at that time the item is verified and added to the payment or confirmation for payment and col. 19, lines 5-32 - ... The electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith. The electronic shopping [sic] card can be associated with an application that is executed by a mobile device of the user... In operation 44, the server receives data that is indicative of the user leaving an area of the store that is indicative that the user has purchased the item. This indication is one where the user has left an area where he or she may no longer wish to return the item, and simply leaves the retail location. The user can be tracked in various ways, to determine the user has left the area or exited the store. Tracking can include tracking of the person as he or she walks around the store, or interacts with items, or tags or codes on the items themselves can be tracked to determine when they leave the store or are leaving the store in relation or association with a specific user. In operation 46, the server processes that an electronic charge to a payment service of the user for the item upon confirming that the user has left the area of the store or has exited the store. The electronic charge can include signaling or sending information to the payment service to debit the users billing account. From Zalewski disclosure it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to glean from the features noted above the full limitation “performs payment processing for the products which were brought of the store by the customer being triggered by reading of the products which werebrought out of the store being triggered by reading of the product which was brought out of the store by the terminal of the customer after manager server recognizes the customer passes through the [store/area]” as Zalewski teaches pairing a user’s electronic device to a shopping cart thus effectively making it terminal of the customer; in which the cart can detect items being added/removed.  Thus when exiting the store, the server can detect items exiting the store and trigger the reading of the products from the detectors which in this instance would be the user’s electronic device (i.e., paired shopping cart) for effectuating payment processing.  Such obviousness could be combined to the clear teaching of Zalewski or act as stand one as it provides / allows a confidence... [so] the user can be charged for the item in the shopping cart, when the item has been determined to have been removed from the store (col. 18, lines 24-29). 
The examiner notes Philips is shown to teach concepts of wherein the terminal of the customer at least has a product scan mode and a product payment mode for performing the payment processing after a product scan processing in the product scan mode ([0055] - As each item is selected, it is scanned by the smartphone 106 and deposited in the shopping cart 108. Communication from the wheel assemblies 114 to the smartphone 106 occurs as described above to report item events and item weights. Communication between the smartphone 106 and the store computer 118 occurs as described above to obtain look-up of the selected product items, and downloading of item information (including the standard item weight) from the store computer 118 to the smartphone 106 and [0056] - . As noted above (in connection with block 610, FIG. 6), during the shopping visit, and while the user 104 is gathering items to be purchased, the self-checkout app may maintain a running total of prices of the items selected for purchase. In some embodiments, the user 104 may interact with the smartphone 106 to indicate to the self-checkout app that the selection of items is complete and the user 104 is ready to checkout. (For example, the user 104 may allow her/his fingerprint to be scanned by the payment app/self-checkout app—e.g., via the touchscreen of the smartphone 106—to simultaneously indicate that checkout is to be completed and to authenticate himself/herself to the payment functionality in the smartphone 106.) and the product scan processing in the product scan mode and the payment processing in the payment mode are independently performed by a customer's operation in and/or outside the store, and the payment processing in the product payment mode is performed by the customer's operation selectively for the products which are scanned in the product scan mode ([0055] - As each item is selected, it is scanned by the smartphone 106 and deposited in the shopping cart 108. Communication from the wheel assemblies 114 to the smartphone 106 occurs as described above to report item events and item weights. Communication between the smartphone 106 and the store computer 118 occurs as described above to obtain look-up of the selected product items, and downloading of item information (including the standard item weight) from the store computer 118 to the smartphone 106 and [0056] - . As noted above (in connection with block 610, FIG. 6), during the shopping visit, and while the user 104 is gathering items to be purchased, the self-checkout app may maintain a running total of prices of the items selected for purchase. In some embodiments, the user 104 may interact with the smartphone 106 to indicate to the self-checkout app that the selection of items is complete and the user 104 is ready to checkout. (For example, the user 104 may allow her/his fingerprint to be scanned by the payment app/self-checkout app—e.g., via the touchscreen of the smartphone 106—to simultaneously indicate that checkout is to be completed and to authenticate himself/herself to the payment functionality in the smartphone 106.). As reasonably constructed the and/or statement allows product scan/product payment to occur in or outside, thus not requiring both.  Thus the examiner interprets the teachings of Phillips to occur in store.
Thus, it is clear that Zalewiski discloses performing payment processing of items brought out the store and further Phillips teaches concepts of the terminal having a product scan and product payment mode and performing such an action in the store.  The examiner notes a reasonable construction would thus entail Philips allowing a customer to scan/pay for items in the store as desired by a customer.  Further after such a payment, if a customer selects an item without paying in Philips, Zalewiski’s teachings would apply for performing a payment processing of products which were brought out of the store.  
The examiner further notes the operations of the terminal only requires a product scan and product payment mode and performing such an action outside the store is noted considered as the and/or statement only requires one of those conditions to be met, thus reading on Scanning In/Payment In, which are taught by Phillips.  
	Applicant Argues: With respect to Claim 2, it is asserted that Phillips teaches the concepts of the present invention referring to Figs. 6 and 7. Applicant respectfully disagrees with the assertion. That is because what Phillips discloses is nothing more than a well-known in-store payment system. There is no disclosure regarding the payment process outside the store. All the elements of Claim 2 are added to Claim 1, and the payment process is recited as "independently performed... in and/or outside the store." Applicant notes that such an element cannot be assumed from the disclosure of Phillips. 
"Self-checkout.app " is described in Figs.6 and 7 and paragraphs [0047] to [0068] of Phillips. Applicants notes that the self-checkout app are different from a wallet app and payment app. In other words, there is no functions corresponding to the scanning mode or the payment mode recited in the claim of the present application. It is stated in Phillips that, once the scanning by self-checkout.app is performed, the payment will be carried out as a continuous series of steps. Unlike the claimed invention of the present application, the scan mode and the payment mode of Phillips are not executed independently. 
	Examiner’s Response:  The examiner respectfully disagrees.  As noted above, the and/or represents an and statement or an or statement.  For example a and b or a or b.  Thus Applicant’s argument is misplaced that both a and b must occur based on the interpretation of the and/or statement.  Thus "by a customer's operation" and in The examiner has interpreted Phillips to teach both scanning/payment to occur in store, by a customer’s device.  
	Applicant Argues: The present invention recited in Claim 1 is configured so that the scanning mode and the payment mode operate independently inside and outside the store. The customer can purchase some products in the store, also can scan other products and bring them outside the store (for example to a customer's home), then complete the payments outside the store. Additionally, the 8/9  payment process can be arbitrarily and selectively performed for multiple products as shown in Fig. 9. As a result, the flexibility of purchasing products is further improved. 
For the differences discussed above, the rejection of Claim 2 based on Zalewski and Phillips are not believed proper. Reconsideration of Claim 1, which is now combined with Claim 2 and having more features, is respectfully requested.
	Examiner’s Response:  The examiner respectfully disagrees.  As noted above, the and/or represents an and statement or an or statement.  For example a and b or a or b.  Thus Applicant’s argument is misplaced that both a and b must occur based on the interpretation of the and/or statement.  Thus "by a customer's operation" and in The examiner has interpreted Phillips to teach both scanning/payment to occur in store, by a customer’s device.  Further, Zalewiski discloses performing payment processing of items brought out the store, as noted above.  The examiner respectfully notes due to the and/or statement scanning in/payment out and/or scan out/payment out is not applicable due to the and/or statement. 

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:  
Claim(s) 1 and/or 6 recite “a customer’s operation”; for better clarity the examiner suggests amending the language to “operation by a customer.”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 9,911,290 B1) in view of Phillips et al. (US 2017/0158215 A1).

Regarding Claim 1, and similarly Claim 6;
Zalewski discloses a purchased product checkout support system comprising a management server that communicates with a terminal of a customer and manages purchase of one or more products in a store by the customer (FIG. 1B and 1D and 1E – server and col. 17, lines 41-43 and col. 19, lines 5-32 – a mobile device of the user)
the management server (FIG. 1B and 1D and 1E – server) 
 performs payment processing for the products which were was brought out of the store by the customer being triggered by reading of the products which were was brought out of the store ... after the management server recognizes the customer passes through the [store/area] (Zalewski, FIG. 1D and 1E and col. 17, lines 41-43 - FIG. 1D illustrates one example flowchart, associated with tracking an item that has been selected by a user for purchase, for a cashier-less process and col. 18, lines 10-23 - For example, in operation 20, it is determined if the user has exited the store or an area within the store that qualifies for purchase of the item by the user. This determination can be made by tracking the user's motions throughout the store and/or tracking the user as the user moves around the store from entry to exit. In another embodiment, tracking the user exiting the store or area can be done by tracking the user's device or signals from the user's device. The user's device can be the user smart phone, smart watch, wearable device, WCC device, IOT device, or combinations thereof. In some embodiments, RFID tags associated with items can also be tracked, such as to determine when items are moved throughout the store, or exit the store or moved to different areas and col. 18, lines 3-9 - In item 18, the item is added to the shopping list of the user account for the user. Adding the item to the shopping list is simply adding item to the electronic shopping cart of the user. In one embodiment, the item is allowed to remain on the shopping list until the user has decided to leave the store, and at that time the item is verified and added to the payment or confirmation for payment and col. 19, lines 5-32 - ...The electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith. The electronic shopping [sic] card can be associated with an application that is executed by a mobile device of the user...  In operation 44, the server receives data that is indicative of the user leaving an area of the store that is indicative that the user has purchased the item. This indication is one where the user has left an area where he or she may no longer wish to return the item, and simply leaves the retail location. The user can be tracked in various ways, to determine the user has left the area or exited the store. Tracking can include tracking of the person as he or she walks around the store, or interacts with items, or tags or codes on the items themselves can be tracked to determine when they leave the store or are leaving the store in relation or association with a specific user. In operation 46, the server processes that an electronic charge to a payment service of the user for the item upon confirming that the user has left the area of the store or has exited the store. The electronic charge can include signaling or sending information to the payment service to debit the users billing account.).
Zalewski fails to explicitly disclose performs payment processing for the products which were brought of the store by the customer being triggered by reading of the products which were brought out of the store being triggered by reading of the product which was brought out of the store by the terminal of the customer after manager server recognizes the customer passes through the [store/area]
However, a reasonably construction from Zalewski teaches the aforementioned limitation, more specifically:  the physical shopping cart or shopping basket can have detectors that can identify when specific items are placed therein. Thus, this can be useful when persons other than the primary shopper has selected item from the store shelves. In one embodiment, the user's electronic device, such as a smart phone, wearable device, smart watch, may be paired to the physical shopping cart, to determine when items are placed inside of the physical shopping cart or removed, see col. 12, lines 21-30 and ... Generally speaking, this information can be made part of the label of the product, and can be used to further tracked the product when it is present in the store, or when the product leaves the store by one or more detectors... see col. 12, lines 8-30 and further in col. 18, lines 3-9 - In item 18, the item is added to the shopping list of the user account for the user. Adding the item to the shopping list is simply adding item to the electronic shopping cart of the user. In one embodiment, the item is allowed to remain on the shopping list until the user has decided to leave the store, and at that time the item is verified and added to the payment or confirmation for payment and col. 19, lines 5-32 - ... The electronic shopping cart can be an electronic list that is tallied and calculated to determine which items have been selected and taken by the user, and price can be identified or associated therewith. The electronic shopping [sic] card can be associated with an application that is executed by a mobile device of the user... In operation 44, the server receives data that is indicative of the user leaving an area of the store that is indicative that the user has purchased the item. This indication is one where the user has left an area where he or she may no longer wish to return the item, and simply leaves the retail location. The user can be tracked in various ways, to determine the user has left the area or exited the store. Tracking can include tracking of the person as he or she walks around the store, or interacts with items, or tags or codes on the items themselves can be tracked to determine when they leave the store or are leaving the store in relation or association with a specific user. In operation 46, the server processes that an electronic charge to a payment service of the user for the item upon confirming that the user has left the area of the store or has exited the store. The electronic charge can include signaling or sending information to the payment service to debit the users billing account. From Zalewski disclosure it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to glean from the features noted above the full limitation “performs payment processing for the products which were brought of the store by the customer being triggered by reading of the products which werebrought out of the store being triggered by reading of the product which was brought out of the store by the terminal of the customer after manager server recognizes the customer passes through the [store/area]” as Zalewski teaches pairing a user’s electronic device to a shopping cart thus effectively making it terminal of the customer; in which the cart can detect items being added/removed.  Thus when exiting the store, the server can detect items exiting the store and trigger the reading of the products from the detectors which in this instance would be the user’s electronic device (i.e., paired shopping cart) for effectuating payment processing.  Such obviousness could be combined to the clear teaching of Zalewski or act as stand one as it provides / allows a confidence... [so] the user can be charged for the item in the shopping cart, when the item has been determined to have been removed from the store (col. 18, lines 24-29). 
Zalewski fails to explicitly disclose:
wherein a gate for managing entrance to and exit from the store of the customer is installed in the store;
the management server
manages entrance to and exit from the store of the customer by passing through the gate; and...
wherein the terminal of the customer at least has a product scan mode and a product payment mode for performing the payment processing after a product scan processing in the product scan mode, and 
the product scan processing in the product scan mode and the payment processing in the payment mode are independently performed by a customer's operation in and/or outside the store, and the payment processing in the product payment mode is performed by the customer's operation selectively for the products which are scanned in the product scan mode.
However, in an analogous art, Phillips
wherein a gate for managing entrance to and exit from the store of the customer is installed in the store ([0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108), and
the management server 
manages entrance to and exit from the store of the customer by passing through the gate (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108),
wherein the terminal of the customer at least has a product scan mode and a product payment mode for performing the payment processing after a product scan processing in the product scan mode ([0055] - As each item is selected, it is scanned by the smartphone 106 and deposited in the shopping cart 108. Communication from the wheel assemblies 114 to the smartphone 106 occurs as described above to report item events and item weights. Communication between the smartphone 106 and the store computer 118 occurs as described above to obtain look-up of the selected product items, and downloading of item information (including the standard item weight) from the store computer 118 to the smartphone 106 and [0056] - . As noted above (in connection with block 610, FIG. 6), during the shopping visit, and while the user 104 is gathering items to be purchased, the self-checkout app may maintain a running total of prices of the items selected for purchase. In some embodiments, the user 104 may interact with the smartphone 106 to indicate to the self-checkout app that the selection of items is complete and the user 104 is ready to checkout. (For example, the user 104 may allow her/his fingerprint to be scanned by the payment app/self-checkout app—e.g., via the touchscreen of the smartphone 106—to simultaneously indicate that checkout is to be completed and to authenticate himself/herself to the payment functionality in the smartphone 106.).
the product scan processing in the product scan mode and the payment processing in the payment mode are independently performed by a customer's operation in and/or outside the store, and the payment processing in the product payment mode is performed by the customer's operation selectively for the products which are scanned in the product scan mode ([0055] - As each item is selected, it is scanned by the smartphone 106 and deposited in the shopping cart 108. Communication from the wheel assemblies 114 to the smartphone 106 occurs as described above to report item events and item weights. Communication between the smartphone 106 and the store computer 118 occurs as described above to obtain look-up of the selected product items, and downloading of item information (including the standard item weight) from the store computer 118 to the smartphone 106 and [0056] - . As noted above (in connection with block 610, FIG. 6), during the shopping visit, and while the user 104 is gathering items to be purchased, the self-checkout app may maintain a running total of prices of the items selected for purchase. In some embodiments, the user 104 may interact with the smartphone 106 to indicate to the self-checkout app that the selection of items is complete and the user 104 is ready to checkout. (For example, the user 104 may allow her/his fingerprint to be scanned by the payment app/self-checkout app—e.g., via the touchscreen of the smartphone 106—to simultaneously indicate that checkout is to be completed and to authenticate himself/herself to the payment functionality in the smartphone 106.). As reasonably constructed the and/or statement allows product scan/product payment to occur in or outside, thus not requiring both.  Thus the examiner interprets the teachings of Phillips to occur in store.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Phillips to server and the exiting of the store of Zalewski to concepts of wherein a gate for managing entrance to and exit from the store of the customer is installed in the store; the management server manages entrance to and exit from the store of the customer by passing through the gate; and wherein the terminal of the customer at least has a product scan mode and a product payment mode for performing the payment processing after a product scan processing in the product scan mode, and the product scan processing in the product scan mode and the payment processing in the payment mode are independently performed by a customer's operation in and/or outside the store, and the payment processing in the product payment mode is performed by the customer's operation selectively for the products which are scanned in the product scan mode.
One would have been motivated to combine the teachings of Phillips to Zalewksi to do so as it provides / allows recognized operatives to lower costs and improve functioning of retail sore self-checkout systems (Phillips, [0003]).

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 9,911,290 B1) in view of Phillips et al. (US 2017/0158215 A1) and further in view of Hudson et al. (US 2014/0214500 A1).

Regarding Claim 3, and similarly Claim 8;
Zalewski and Phillips disclose the system to Claim 1.
	Zalewski further discloses concepts of wherein the store further includes a camera (col. 12, lines 63-64)
Phillips further discloses manages the entrance to and exit from the store (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108).
Zalewski and Phillips fail to explicitly disclose the management server recognizes and manages the entrance to and exit from the store of the customer using the camera.
However, in an analogous art, Hudson teaches wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of the customer using the camera (Hudson, Abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hudson to entrance to and exit from the store of Zalewski and Phillips to include wherein the “parking lot” further includes a camera, and the management server recognizes and manages the entrance to and exit from the “parking lot” of the customer using the camera to thereby apply such teachings to the system/environment Zalewski and Phillips.
One would have been motivated to combine the teachings of Hudson to Zalewski and Phillips to do so as it provides / allows “structures”  monitored by ...identification devices and interacting with a payment monitoring and acceptance system to aid in increasing revenue (Hudson, , [0002] and [0008]).

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski (US 9,911,290 B1) in view of Phillips et al. (US 2017/0158215 A1) and further in view of Simanek et al. (US 2017/0278092 A1) and Torossian et al. (US 2015/0206128 A1)

Regarding Claim 5, and similarly Claim 10;
Zalewski and Phillips disclose the system to Claim 1.
	Phillips further teaches manages the entrance to and exit from the store (FIG. 1 and FIG. 7 and [0018] – store computer and [0058] - At that point, for example, the exit gate may be operated (e.g., in response to the store computer 118) to permit the user 104 to exit (block 708, FIG. 7) from the store with the shopping cart 108 and the selected items for purchase carried within the shopping cart 108).
Zalewski and Phillips to explicitly disclose wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying entrance to the store if there is no deposit money placed by the customer; (B) performing a reminder processing of reminding the customer after a lapse of a predetermined time if the customer exits the store without performing the payment processing; (C) adding the customer to a blacklist if the customer does not declare or perform the payment processing even after the (B); and (D) reclaiming the deposit money of the customer in addition to the (C).
However, in an analogous art Simanek teaches denying entrance to ... if there is no ... money ..by the customer ([0049] - In some examples, the rules may indicate that when the account balance is below the threshold amount and a card used to add more funds to the account has been declined more than a threshold amount, the local card analysis system 110 should deny the first passenger 106a access to the transit service and maintain a first gate 108a in a closed position).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simanek to entrance to and exit from the store of Zalewski and Phillips to include denying entrance to ... if there is no ... money ...by the customer to thereby apply such teachings existing the store by passing a gate.
One would have been motivated to combine the teachings of Simanek to Zalewski and Phillips to do so as it provides rules to determine whether to allow or deny access to a service (Simanekm [0049]).
Further, in an analogous art, Torossian teaches wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying ... if there is no deposit money placed by the customer ([0118] - the display of the data via the I/O module 160 by the mobile Internet device 108 in accordance with the operational functional act 298 enables the buyer 106 to confirm the data related to the transaction by the operational functional act 207 and indicated whether the transaction is a deposit (e.g., a security deposit for a rental equipment) or an actual purchase... As indicated above, at the confirmation stage 207, the buyer may also select whether the transaction is a mere deposit (such as a security deposit where funds may be verified and authorized, but no actual fund is transacted or transferred to seller) or a normal purchase. This enables a user to use funds from an account associated with the WTPS 100 as mere deposit. For example, this option may be used when renting a product where the seller 102 may require a security deposit... and [0127] - Accordingly, the seller would not only receive approval or denial of the transaction, but also a portrait of the buyer (as a safeguard). Therefore, even if the transaction is approved, if the portrait is a photo of an individual who is not the actual buyer, the seller could simply terminate the transaction. With respect to FIG. 2E, the buyer receives the validation, and merely discloses that information to the seller, where at the operational functional act 237, the seller receives that information from the buyer. Regardless of the entity that executes the authorization protocol, the WTPS platform 140 may optionally transmit the authorization to one or both the buyer 106 and seller 102. It should be noted that if the transaction type is mere deposit indicated in the operational functional act 207 (e.g., security deposit for rental of equipment), then all funds may be "authorized" with no actual transfer of funds).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching mechanism of Torossian to entrance to and exit from the store of Zalewski and Phillips and  Simanek  to include wherein the management server manages deposit money placed by the customer via the terminal of the customer, and performs at least one of: (A) denying ... if there is no deposit money placed by the customer to thereby allow customers similar ability to deposit money via the terminal for use as a deposit.
One would have been motivated to combine the teachings of Torossian to Zalewski and Phillips and Simanek   to do so as it provides / allows for contactless truncation processing using wireless mobile Internet devices (Torossian et al., [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627